DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.
 
2.	Claims 5, 35, 37, 42, 44 and 47 have been amended, claims 11-12 and 45 have been canceled, and new claims 48-52 have been added as requested in the amendment filed March 15, 2021. Following the amendment, claims 4-5, 7-8, 10, 21-22, 24, 35, 37, 40-44 and 46-52 are pending in the present application.

3.	Claims 4-5, 7-8, 10, 21-22, 24, 35, 37, 40-44 and 46-52 are under examination in the current office action.

Drawings
4.	The corrected drawings 2A-2D were received on March 8, 2021.  These drawings are acceptable.  Accordingly, the objection is overcome.

Withdrawn Objections and Claim Rejections
5.	Any objection or rejection of record pertaining to any of canceled claims 11-12 or 45 is rendered moot by applicant’s cancellation of said claims.

	


7.	The terminal disclaimers filed on March 8, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,584,180, or any patent that issues on U.S. Application No. 15/863,784, have been reviewed and are accepted.  The terminal disclaimers have been recorded. Accordingly, the nonstatutory double patenting rejections over the ‘180 patent and the ‘784 application have been overcome.

8.	Any rejection of record not expressly discussed below in this Office action has been overcome by Applicant’s amendments.

New and Maintained Objections and Claim Rejections
Claim Objections
9.	Claims 4 and 10 are objected to because of the following informalities:  
Claim 4 is dependent upon a subsequently numbered claim, claim 5, and thus does not comply with 35 U.S.C. 112(d).
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Absent objective evidence to the contrary, it is remedial for Applicant to correct the numbering of the claim set to comply with 35 U.S.C. 112(d).

Claim 10 requires a period “.” at the end of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10.	Claim 4-5, 7-8, 10, 21-22, 24, 35, 37, 40-44, 46-48 and 50-52 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This written description rejection is maintained for reasons of record for claim 35 and is extended to amended claims 4-5, 7-8, 10, 21-22, 24, 27, 40-44, 46-48 and 50-52 as discussed below.
	As amended, independent claims 5, 44 and 47 are now directed to therapeutic methods that comprise the administration of a composition comprising an AGE antibody, wherein the AGE antibody is cytotoxic and the AGE antibody binds to a carboxymethyllysine (CML)-modified protein. The claims are therefore directed to using a genus of functionally claimed antibody molecules.  As discussed previously (see section 13 of the 03/18/2020 Office action), claim 35 is directed to the therapeutic administration of a cytotoxic anti-AGE antibody that binds a carboxymethyllysine (CML)-modified protein, wherein the antibody is a single domain antibody conjugated to a toxin, a cytotoxic agent, magnetic nanoparticles, or magnetic spin-vortex discs. Note that while a single domain antibody conjugated to a toxin or a cytotoxic agent would be itself would be required to be cytotoxic. Claim 35 thus encompasses the use of a genus of functionally-claimed single domain antibodies for which the specification lacks adequate written descriptive support.
The recitation of an AGE antibody that is cytotoxic and binds to a CML-modified protein represents functional characteristics with limited structure. While generically the structure of antibodies is known, the structure of the presently claimed antibodies can vary substantially within the above given claimed recitations. Thus, the genus is highly variant because a significant number of structural differences between genus members is permitted. 
The instant specification discloses a murine (parental) anti-AGE antibody and a chimeric anti-AGE antibody derived therefrom, as well as a commercially-available control anti-AGE antibody (R&D Systems). Of these, only the control and chimeric antibodies were found to bind CML. The specification does not indicate whether either of these CML-binding antibodies are cytotoxic. 
The specification also describes the production of humanized antibodies that were designed by creating multiple hybrid sequences that fuse select parts of the parental (mouse) antibody sequence with human framework sequences (see [127]). However, there is nothing to indicate that these antibodies bind CML-modified protein or whether they are cytotoxic. Example 5 of the specification merely indicates that “anti-AGE antibodies as described above” (which lack of specificity could refer to any of the murine, chimeric, control and/or humanized antibodies discussed above) were used to stain CML in tissue samples. Therefore, at best the specification describes two examples of an anti-AGE antibody that binds CML, one of which is a commercially-available anti-AGE antibody. No species that fall within the genus of an anti-AGE antibody that is cytotoxic and binds a CML-modified protein are thus provided.
Again, with respect to antibodies, the Federal Circuit has clarified Written Description as it applies to antibodies in the recent decision Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017). The Federal Circuit explained in Amgen that when an antibody is Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called “newly characterized antigen” test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the “newly characterized antigen” test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad, 598 F.3d 1336, 1345 (Fed. Cir. 2010).  In view of the Amgen decision, adequate written description of a newly characterized antigen alone is not considered adequate written description of a claimed antibody to that antigen, even when preparation of such an antibody is routine and conventional. Id.
And although the structure of at least some anti-AGE antibodies are known, there does not appear to be a correlation between the ability to bind an AGE-modified protein and the ability to bind CML-modified protein. Nor is there any disclosure on any correlation between binding a CML-modified protein and cytotoxicity.  The relevant art recognizes that diversity of antibodies binding to any particular target antigen or epitope is extremely broad, and therefore there is no way to reasonably predict the structure of the antigen-binding region of an antibody based upon the structure of an antigen or epitope alone.  For example, see Ikeda et al. (Biochem, 1996, 35, 8075-8083; listed on 12/16/2019 IDS) which teaches that while a monoclonal anti-AGE antibody was capable of binding CML-proteins, a polyclonal anti-AGE antibody preparation showed weak reactivity to CML-containing proteins. This would indicate that while CML-specific antibodies may exist within the population of polyclonal antibodies, there are many other antibody populations unreactive to CML. Consequently, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus nor guidance as to which of the myriad of molecules encompassed by the claimed antibodies would meet the limitations of the claims.
Abbvie Deutschland GMBH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014, Appeal No. 13-1338 at page 26).
Therefore, the full breadth of the claims do not meet the written description provision of 35 U.S.C. 112(a). Applicants are reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112(a) is severable from its enablement provision.
Response to Arguments
11.	In the response filed March 8, 2021, applicant asserts that the rejection has be obviated by appropriate amendment.
12.	Applicant’s comments have been considered but are not persuasive. As amended, the genus of functionally-claimed single domain antibodies of claim 35 may now be even less supported by the amendment than previously. The specification provides no examples of species that fall within the claimed genus, nor is guidance provided on the structure of such sdAbs that have the ability to bind CML-modified AGE protein and be cytotoxic. The rejection is therefore maintained.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claims 4-5, 7-8, 10, 21-22, 24, 35, 37, 40-44 and 46-52 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
	As amended, independent claims 5, 44 and 47 now recite a method that comprises administering an advanced glycation end-product (AGE) antibody, wherein “the AGE antibody binds a carboxymethyllysine-modified protein”. However, this recitation renders the claims indefinite because it is unclear which antigen the antibody binds. AGEs are a heterogenous group of macromolecules that are formed by the non-enzymatic glycation of proteins. AGEs are thus attached to, or else cross-link, protein molecules. Carboxymethyllysine (CML) is a type of AGE. As such, an “AGE antibody” is presumed to bind to the AGE structure that present on a protein. Yet the claims now recite that the antibody binds a CML-modified protein, and therefore it is unclear if the antibody binds, for example, the CML modification, or rather the protein itself that is modified by the presence of CML.  The metes and bounds of the claim therefore cannot be readily determined.
	Dependent claims 4, 7-8, 10, 21-22, 24, 25, 40-43, 46 and 48-52 have been included in this rejection as they contain all of the limitations of the base claims, yet nothing in addition that would aid in clarifying the issue.

	The recitation in claim 48 that the antibody “has a rate of dissociation (kd) of at most 9 x 10-3 sec-1” renders the claim indefinite because Kd (or KD) is the equilibrium constant for antibody-antigen complex formation and its units are M, whereas the unit sec-1 is used for the first-order dissociation rate constant koff. Kd should not be confused with koff, which is the rate constant for the breaking of the complex, whereas Kd is the parameter of the association equilibrium and is inversely related to the affinity of an antibody.  Therefore, it is unclear whether the claim is describing the Kd or the Koff. The metes and bounds of the claim cannot be readily determined.

	Claim 49 is indefinite because it recites that the AGE antibody comprises “a heavy chain, and a light chain” and then goes on to recite that “the heavy chain comprises SEQ ID NO: 29, SEQ ID NO: 31, and SEQ ID NO: 33, and the light chain comprises SEQ ID NO: 35, SEQ ID NO: 37, and SEQ ID NO: 39.” However, each of a heavy chain and a light chain” (i.e., singular chains). 
	One suggestion is to amend the claim to recite: 
The method of claim 5, wherein the AGE antibody comprises
a heavy chain, and
a light chain,
wherein the heavy chain comprises a sequence selected from the group consisting of: SEQ ID NO: 29, SEQ ID NO: 31, and SEQ ID NO: 33; and 
the light chain comprises a sequence selected from the group consisting of: SEQ ID NO: 35, SEQ ID NO: 37, and SEQ ID NO: 39.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	Claims 4-5, 7-8, 10, 21-22, 24, 37, 40-41, 43, 47-48 and 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkland et al. (US 2017/0216286 A1) in view of Gruber (EP 2294178 B1; of record), Münch et al. (Amino Acids, 2012, 42(4):1221-36; Epub 2010 Oct 14) and Reddy et al. (Biochem. 1995, 34:10872-10878; listed on 12/16/2019 IDS), and as evidenced by Basi et al. (US 7,256,273 B2).
Kirkland et al. teach that senescent cells accumulate in tissues and organs of individuals as they age and are found at sites of age-related pathologies. (see [0005]). Kirkland thus discloses methods for selectively killing of senescent cells that are associated with numerous pathologies and diseases, including age-related pathologies and diseases (see [0006]), wherein the method comprises administering one or more 
Regarding claim 4, Kirkland discloses that the effectiveness of the senolytic therapy may be monitored in a subject by any one or more diagnostic methods routinely used in the art (see, for example, [0175]), and dosing regimens can be modified or adjusted as necessary as determined by a person skilled in the art, depending the responsiveness of the subject to the therapy (see [0227]).
Kirkland teaches pharmaceutical compositions comprising the senolytic agents, which compositions may be sterile and comprise a pharmaceutically acceptable excipient or carrier (see [0241]). And kits with unit doses of one or more of the senolytic agents are taught at [0263]. Such teachings address limitations of present claims 7 (composition comprising pharmaceutical carrier) and 40 (composition is sterile and in unit dosage form).
Subjects amenable to therapy are disclosed to include humans and non-human animals, such as horses, dogs, cats, cows or goats (see, for example, [0240]), which addresses claim 8.
Regarding claim 24, Kirkland indicates that pharmaceutical compositions may be delivered to a subject in need thereof by intracranial injection ([0247]), which meets the limitation of administering the composition to the CNS of the patient.
And while Kirkland teaches the administration of a senolytic agent that is cytotoxic and kills senescent cells, the reference does not teach that the senolytic agent is an AGE antibody that binds a CML-modified protein as presently claimed. Kirkland also does not teach that the neurodegenerative disorder is a prion disease, as in new claim 52.
 Gruber discloses a method for promoting tissue and organ regeneration, and in particular for preventing cells from inhibiting regenerative processes, comprising administering a composition comprising an antibody that binds to a glycation end-product (AGE) on a target cell, wherein the antibody selectively kills senescent cells (see [0001] and [0010]). Gruber teaches subjects treated with the antibody can be monitored for responses, such as the removal of non-functional (senescent) cells at particular locations, and this process can be repeated at intervals to maintain a level of regeneration (see [0034]-[0035]). Such teachings are therefore on point to the steps of “testing the patient for effectiveness of the first administration” and a “second administering of the AGE antibody” as in present claim 4.
Gruber teaches the use of humanized antibodies at [0008], [0033] and in the claims (claims 5 and 8), which antibodies would be non-immunogenic to human patients as in present claim 10.  Gruber teaches that humanized antibodies retaining constant regions which permit destruction of targeted cells by the immune system can be produced for injection, and can be made according to known methods, referencing US Patent No. 7,256,273 by Basi et al. (see [0033]). As evidenced by Basi, humanized antibodies preferably have high affinities of at least 106 M-1 or 107 M-1 or greater, which would address the limitations of present claim 48 in that the claimed dissociation rate of 9x10-3 sec-1 is a component of antibody affinity (KD), as discussed above, and therefore a high affinity would necessarily mean a low rate of dissociation (koff). 
Finally, Gruber teaches that different techniques for killing senescent cells can be combined, such as the administration of anti-AGE antibodies and natural killer (NK) cells (a type of immune cell) modified to express target specific antibodies, which addresses the limitation of present claims 21 reciting that the composition comprises natural killer cells, and claim 41 reciting that the composition further comprises immune system cells. Given that NK cells are found in the blood, a composition comprising the NK cells would be expected to necessarily comprise at least some serum as well. 
Münch et al. provide a review on advanced glycation end products (AGEs) and their role in various types of neurological disorders. Münch teaches that glycation may play a key part in the pathogenesis of some neurological and neurodegenerative N-(carboxymethyl)lysine (CML) is a type of AGE, and CML AGEs have been localized to deposits and tangles in AD brains (see Fig. 3) as well as being associated with the pathology of ALS (see “Glycation and ALS”).
Finally, Reddy et al. that CML is a dominant AGE antigen that accumulates in tissue proteins and is recognized by anti-AGE antibodies.
Accordingly, it would have been obvious to one of ordinary skill in the art to have applied the method of administering an anti-AGE antibody as taught by Gruber to the treatment of various neurodegenerative diseases as taught by Kirkland and thereby arrive at the presently claimed invention. Given the teachings of Reddy, the skilled artisan would have further recognized that the anti-AGE antibodies of Gruber would reasonably be expected to bind CML, given that it is a dominant antigenic determinant of AGEs. Regardless, Münch teaches that AGEs such as CML are prevalently associated with the pathologies of various neurodegenerative disorders, and therefore it would have been obvious to use an anti-AGE antibody that specifically recognizes and binds CML for the treatment of such disorders in patients. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain predictable results. 
In the instant case, one of ordinary skill would have recognized based on the teachings of Kirkland that killing senescent cells using a senolytic agent can be used in the treatment of neurodegenerative disease, and also would have recognized based on Gruber’s teachings that AGEs are responsible for this cellular senescence and anti-AGE antibodies can be used as a senolytic agent (i.e. a cytotoxic agent that kills senescent cells) to effect treatment. And given the teachings of Münch and Reddy, the artisan 
Note also that because the only active method step required by the instantly claimed methods is administering an AGE antibody, the therapeutic method as taught by the combination of Kirkland, Gruber, Münch and Reddy would be reasonably expected to necessarily induce the killing of senescent glial cells as claimed. The art of record evidences that senescent glial cells are associated with the pathology of various neurodegenerative diseases, for example such as AD and PD (see Bhat et al. PLoS ONE, 2012, 7(9), e45069; and Chinta et al. J. Intern. Med. 2013, 273, 429-436; both of record). The combination of prior art references therefore renders obvious the presently recited method of claims 4-5, 7-8, 10, 21-22, 24, 37, 40-41, 43, 47-48 and 50-52.

15.	Claims 4-5, 7-8, 10, 21-22, 24, 37, 40-43, 47-48 and 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkland et al. (US 2017/0216286 A1) in view of Gruber (EP 2294178 B1; of record), Münch et al. (Amino Acids, 2012, 42(4):1221-36; Epub 2010 Oct 14) and Reddy et al. (Biochem. 1995, 34:10872-10878) as applied to claims 4-5, 7-8, 10, 21-22, 24, 37, 40-41, 43, 47-48 and 50-52 above, and further in view of Vitek et al. (US 6,410,598 B1).
The reasons why the combination of Kirkland et al., Gruber, Munch et al. and Reddy et al. render obvious the invention of claims 4-5, 7-8, 10, 21-22, 24, 37, 40-41, 43, 47-48 and 50-52 is discussed above. And while Kirkland teaches that the senolytic agent can be administered intracranially, which would be into the central nervous 
	Vitek et al. teach a method for the treatment of AD or PD comprising administering a composition comprising antibodies to AGEs (see col. 7 lines 31-35 and 56-62; col. 13 lines 35-37; col. 16 lines 1-3). Vitek teaches that the compositions may be administered to the brain or cerebrospinal fluid (CSF) of a subject, such as by intraventricular injection, which is the preferred mode of administration for the treatment of a neurodegenerative disease (col. 13 lines 41-44; col. 14 lines 53-55; col. 16 lines 59-61).
	It would have been obvious to one of ordinary skill in the art to have utilized the mode of administering anti-AGE antibodies to the CNS as taught by Vitek, intraventricular injection, to administer the anti-AGE antibodies of Gruber in the according to the combined teachings of Kirkland, Gruber, Munch and Reddy and thereby arrive at the presently claimed invention. In particular, the skilled artisan would have recognized that for the treatment of neurodegenerative diseases, direct administration to the CNS of a subject is preferable for the delivery of antibodies, and therefore the known methods of direct CNS administration included intracranial administration and intraventricular injection. Thus, it would have been obvious to have used intraventricular administration which delivers agents to the CSF, as taught by Vitek, because it is a type of intracranial administration, as taught by Kirkland. The artisan would have had a reasonable expectation that such a modified mode of administration would be successful because Vitek teaches that this is a preferred mode of delivering anti-AGE antibodies to subjects in need of treatment for neurodegenerative disease. Therefore, the limitations of claim 42 are rendered obvious by the prior art.

16.	Claims 4-5, 7-8, 10, 21-22, 24, 35, 37, 40-41, 43, 47-48 and 50-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkland et al. (US 2017/0216286 A1) in view of Gruber (EP 2294178 B1; of record), Münch et al. (Amino Acids, 2012, 42(4):1221-36; Epub 2010 Oct 14) and Reddy et al. (Biochem. 1995, 34:10872-10878) as applied to claims 4-5, 7-8, 10, 21-22, 24, 37, 40-41, 43, 47-48 and 50-52 above, and further in view of Poma et al. (WO 2014/164693 A2).

	Poma et al. disclose cytotoxic proteins comprising an immunoglobulin-type binding region for mediating specific targeting conjugated to a toxin (a Shiga toxin effector region) for the selective killing of specific cell types (see abstract; paragraph [1]). These cytotoxic protein conjugates are taught to be useful as therapeutics for the treatment of a variety of diseases, including immune disorders (such as multiple sclerosis) and cancers (including central nervous system cancer) (see p. 8 line 28, and p. 9 line 2).  Poma further teaches that the immunoglobulin-type binding region may be a single-domain antibody (sdAb) (see p. 14 lines 30-32).
	Accordingly, it would have been obvious to one of ordinary skill in the art to have used a single-domain antibody, as taught by Poma, as the anti-AGE antibody in the antibody-toxin conjugate as taught by Gruber and thereby arrive at the presently claimed invention. Poma notes that the idea of linking a toxin to a targeting domain to make a chimeric molecule that selectively kills certain cells is not new (see background at paragraph [12]). Thus, substituting one type of immunoglobulin molecule (e.g., a monoclonal antibody) for another type of immunoglobulin-type binding molecule (e.g., an sdAb) in an immunotoxin conjugate would have been obvious and predictable. This is because the artisan has good reason to pursue the known options within his or her technical grasp to obtain a predictable outcome. Such would amount to the simple substitution of known equivalents to achieve predictable results.

17.	Claims 44 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kirkland et al. (US 2017/0216286 A1) in view of Gruber (EP 2294178 B1), Malatesta (Eur. J. Histochem. 2012, 56, e36) and Haslbeck et al. (Acta Neuropathol. 2005, 110, 247-254).
The teachings of Kirkland et al. have been discussed above and provide for a therapeutic method of selectively killing of senescent cells that are associated with 
And while Kirkland teaches that the administration of senolytic agents that are cytotoxic and kills senescent cells may be used in the treatment of sarcopenia, the reference does not teach that the senolytic agent is an AGE antibody that binds a CML-modified protein as presently claimed, nor does Kirkland teach treating muscular dystrophy as in claim 44.
Gruber discloses a method for promoting tissue and organ regeneration, and in particular for preventing cells from inhibiting regenerative processes, comprising administering a composition comprising an antibody that binds to a glycation end-product (AGE) on a target cell, wherein the antibody selectively kills senescent cells (see [0001] and [0010]). Gruber teaches that with the removal of partially or nonfunctional cellular materials, appropriate regenerative cells, such as stem cells, are retained (see [0024]) and can participate in cell proliferation and differentiation, and thus tissue repair and replacement (see [0017]). Thus, the teachings of Gruber establish that AGEs are responsible for causing dysfunction and/or senescence in cells, and that these dysfunctional and/or senescent cells can be removed using an anti-AGE antibody to allow for regenerative cell processes to proceed.
Malatesta teaches that satellite-cell-derived myoblasts from human patients having a type of muscular dystrophy (myotonic dystrophy type 2 (DM2)) show cell-senescence alterations earlier than the myoblasts from healthy patients; moreover, when grown in a differentiation medium DM2 myoblasts fuse into multinucleated myotubes exhibiting structural defects similar to those observed in senescent myotubes from healthy patients. Malatesta indicates that the early occurrence of senescence-related features in satellite cell-derived myoblasts suggests that satellite cells from DM2 patients have a reduced regeneration capability, which would contribute to the muscular dystrophic phenotype (see p. 229). 
Haslbeck et al. teach that carboxymethyllysine (CML) was detected in muscle biopsies obtained from patients having limb girdle muscular dystrophy (LGMD) as well as from patients having inflammatory myopathies, such as polymyositis and dermatomyositis (see abstract and Table 1 at p. 250). Haslbeck thus evidences that CML is an AGE modification that can be found in at least one type of muscular dystrophy.
It would have been obvious to one of ordinary skill in the art to have applied the therapeutic method taught by Kirkland and Gruber to the treatment of patients having muscular dystrophy, as taught by Malatesta, and thereby arrive at the presently claimed invention. Given the teachings of Kirkland and Gruber, the artisan would have recognized the importance of killing and removing senescent cells which inhibit regenerative processes, and would have recognized that the anti-AGE antibody of Gruber would be functionally equivalent to the senolytic agents of Kirkland for this purpose. And in view of the teachings of Malatesta, the artisan would have been aware that senescent myoblasts and/or senescent myosatellite cells are responsible for the reduced regenerative capacity in the muscle tissues of patients having muscular dystrophy (MD). Additionally, given the teachings of Haslbeck, the artisan would have recognized that CML was a recognized AGE modification associated with MD.
Therefore, the artisan would have been motivated to have administered an anti-AGE antibody, and in particular an anti-CML AGE antibody, to patients suffering from MD in an effort to promote regeneration of muscle tissue within these patients. Accordingly, the administration of an anti-AGE antibody to a patient having MD would not only have been obvious, but also the artisan of ordinary skill would have had a reasonable expectation that such a therapeutic approach would be reasonably successful given the prior art teachings of Kirkland indicating that similar such senolytic agents can be used in the treatment of a related disorder, saropenia.  The combined teachings of the prior art and general knowledge in the art thus render obvious the invention of claims 44 and 46.
	
Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

18.	Claims 4-5, 7-8, 10, 22, 40, 44 and 46-49 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8 and 10-14 of U.S. Patent No. 10,358,502 in view of Scicchitano et al. (Aging, 2009, 1(5), 451-457; of record). The rejection is maintained for reasons of record and as discussed below.
The basis of this rejection has been set forth previously and therefore will not be fully reiterated here. In brief, the claims of the ‘502 patent are drawn to a therapeutic method of treating sarcopenia in a subject, comprising administering a composition comprising an anti-AGE antibody that binds a carboxymethyllysine-modified protein.  
Scicchitano et al. teach that muscle wasting diseases include sarcopenia, muscular dystrophy (MD) and ALS.
Therefore, it would have been obvious to have treated a subject having another form of a muscle wasting disease, such as ALS or MD, with the anti-AGE antibody of the ‘502 patent and thereby arrive at the presently claimed invention. This is because the artisan has good reason to pursue the known options within his or her technical grasp to yield a predictable outcome. Such would amount to the simple substitution of one known functionally equivalent element for another (i.e., treating ALS or MD instead of sarcopenia) to obtain predictable results.
Response to Arguments
19.	Applicant’s arguments the response March 8, 2021 are essentially the same as presented in the previous response filed July 17, 2020. 
20.	Applicant’s arguments have been previously considered and are not found persuasive for the same reasons as provided in the previous Office action (see section 34 of the 11/09/2020 OA). The rejection is therefore maintained.

21.	Claims 4-5, 7-8, 10, 22, 24, 37, 42-43, 47 and 50-52 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,161,810 in view of Bhat et al. (PLoS ONE, 2012, 7(9), e45069), Chinta et al. (J. Intern. Med. 2013, 273, 429-436), Münch et al. (Amino Acids, 2012, 42(4):1221-36; Epub 2010 Oct 14), and Vitek et al. (US 6,410,598 B1). 
The claims of the ‘810 patent are directed to methods of promoting tissue or organ regeneration in a subject by killing senescent cells comprising a glycation end-product, promoting regenerative processes or overcoming aging effects in a subject, or selectively killing senescent cells in a subject, the methods comprising administering to 
However, the patented claims do not recite treating a neurodegenerative disorder such as AD or PD, or that the antibody is administered to the CNS of the patient.
The teachings of Bhat et al., Chinta et al., Münch et al. and Vitek et al. have been discussed previously. In particular, Bhat and Chinta each teach that senescent glial cells are involved in the pathology observed in AD and PD, respectively. Münch discloses that AGEs play a role in the pathology of neurodegenerative disorders such as AD, PD, ALS, MS, Lewy body disease and Creutzfeld-Jakob disease (a prion disease).  Münch also teaches that (carboxymethyl)lysine (CML) is a type of AGE, and CML AGEs have been localized to deposits and tangles in AD brains (see Fig. 3) as well as being associated with the pathology of ALS (see “Glycation and ALS”).
Vitek teaches the therapeutic administration of an anti-AGE antibody for the treatment of AD or PD, which antibody may be administered directly to the CNS, such as by intraventricular administration. 
It would have been obvious to one of ordinary skill in the art at the time of filing to have applied the therapeutic method of the patented ‘810 claims to the treatment of a neurodegenerative disorder, as presently claimed. The artisan would have been motivated to have administered an anti-AGE antibody in view of the teachings of Bhat and Chinta who collectively teach that senescent glial cells may be linked to AD and PD pathology, as well as the teachings of Münch which disclose that AGEs such as CML play a role in the pathology of various neurodegenerative disorders; the patented claims teach a method to remove such senescent cells comprising AGEs using an anti-AGE antibody. 
Additionally, it would have been obvious to have administered the antibody directly into the CNS, as taught by Vitek, because in the treatment of neurodegenerative .

22.	Claims 4-5, 7-8, 10, 22, 40 and 48-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-9, 11-13 and 15-19 of U.S. Patent No. 10,995,151. Although the claims at issue are not identical, they are not patentably distinct from each other because in each case the claims encompass the therapeutic administration of the same anti-AGE humanized antibody having identical heavy chain and light chain sequences, to the same patient population: subjects having Parkinson’s disease. The patented ‘151 claims also recite that the antibody binds a CML-modified protein, is conjugated to an agent that causes destruction of AGE-modified cells (that is, it is cytotoxic), and has a rate of dissociation (kd) of at most 9x10-3 sec-1. The patented claims further recite that the composition is in unit dosage form, and that treatment comprises testing the subject for therapeutic efficacy followed by a second administration of the anti-AGE antibody. Humanized antibodies are non-immunogenic to humans (as in present claim 10), and compositions containing antibodies for administration to humans would be expected to contain a pharmaceutically acceptable carrier (as in present claim 7) and be sterile (as in present claim 40). The method of the patented claims would therefore inherently kill or induce apoptosis in senescent glial cells as recited by the instantly claimed invention.


Conclusion
23.	No claims are allowed.

24.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This art includes:
US 2018/0193359 A1 by David, which teaches compounds and methods for treating various disease states associated with senescence, including neurodegenerative diseases such as AD, PD and ALS, comprising administering a senolytic agent.

	Salahuddin P et al. The role of advanced glycation end products in various types of neurodegenerative disease: A therapeutic approach. Cell. Mol. Biol. Lett. 2014, 19, 407-437. Teaches how AGE-modified proteins are involved in different neurodegenerative diseases, such as AD, PD, ALS and prion diseases.

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150. The examiner can normally be reached Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649